 In theMatter ofBRANDON CORPORATION,MAIN PLANTamiTEXTILEWORRFRs UNION OF AMERICACase No. R-4222.Decided Septembe2° 23, 19,2Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal of the Company to recognize petitioner unless certified by the Board ;election necessaryUnit Appropriate for Collective Bargaining:production and maintenance unitat cotton-print mill of Company's Brandon plant: cotton duck mill employeesexcluded in view of the extent of employee organization and in the absenceof any great degree of interrelation and interdependence of the manufacturingoperations of the two mills.Haynesworth & Haynesworth, by Mr. C. F. Haynesworth,of Green-ville, S. C., andPerrincCTinsley,byMr. L. W. Perrin,of Spartan-burg, S. C., for the Company.Mr. Witherspoon DodgeandMr. Paul Schuler,of Greenville, S. C.,for the Union.Mr. Robert E. Tillman—of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of BrandonCorporation, Greenville, South Carolina, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Robert F. Koretz, Trial Examiner. Saidhearing was held at Greenville, South Carolina, on August 28, 1942.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.-44 N L R B, No. 61.331 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD .Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANY,Brandon Corporation, a South Carolina corporation, operates fourplants in and around Greenville, South Carolina, which are engagedin the manufacture of cotton print cloth and cotton duck cloth.Onlyone of the plants, the Brandon plant, is involved in this proceeding.The principal raw material used in the manufacture of the Company'sproducts is cotton.The Brandon plant uses more than $1,000,000worth of cotton each year, of which 90 percent is purchased outsidethe State of South Carolina.The annual value of the finished prod-ucts manufactured at the Brandon' plant is approximately $2,982,000,of which approximately 70 percent represents products which areshipped to points outside the State of South Carolina.The Company admits that in its operations at the Brandon plant itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations.It admits to member-ship employees of,the Company.-III.TIIE QUESTION CONCERNING REPRESENTATIONOn July 18, 1942, the Union sent the Company a letter in which itclaimed to represent i majority of the employees in the print mill ofthe Company's Brandon plant. In reply, the Company stated thatitwould not accept as correct the Union's claim that it represented amajority of these employees,At the hearing, the Company statedthat it would refuse to recognize the Union unless it was certified bythe Board.A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The Field'Examniner stated that the Union submitted to him 526 designation cards,ill hearing apparently genuine original signatures,and that 395 of the signatures werenames of persons whose names appeared on the Company'spay roll of July 25, 1942,which listed 1,236 persons in the unit hereinafter found to be appropriate. BRANDON-CORPORATION,MAIN PLANT333,IV. TIIE APPROPRIATE UNIT.The Union proposed a unit of all production and maintenance em-ployees at the Company's Brandon plant, excludiiig supervisory, cler-ical,store, and cotton-duck mill employees.The Company's soleobjection to the proposed unit is that it excludes cotton-duck millemployees.The Brandon plant consists of two mills,,a cotton-print mill anda cotton-duck mill.The former has approYnnately 1,247 production'and maintenance employees, including approximately 80 maintenanceemployees, whose services are available to both mills; the cotton-duckmill has approximately 320 production and maintenance employees.The Union desires to exclude all *320 of the employees of the cotton=duck mill.-There is considerable support in the record for the Company's con-tention that the employees of both mills together constitute an appro-priate unit.The two mills are approximately 140 feet apart and facethe same street.Each mill is subject to the supervision of the plantsuperintendent.The several manufacturing operations in both millsare similar.Each is supplied with cotton from the same warehouse,is furnished heat from the same boiler room and compressed air fromthe same pump house. One office force, one machine shop, and onegroup of outside employees provide services for both mills.Lastly,the naives of the employees of both mills are listed upon a single.payroll.There are also, however, several factors which support the Union'scontention that the cotton-duck mill employees should be excludedfrom the appropriate unit.The efforts of the Union to organize theemployees of the Brandon plant have been largely confined to em-ployees of the cotton-print mill, the so-called Main Plant.Further-more, although the manufacturing processes are similar, the two millsdo not manufacture the same type of cotton material.The cotton-print mill makes-prints, whereas the cotton-duck mill manufacturesduck materials which require the use of a much heavier yarn.Thisfact, according to the Company, compels the cotton-duck mill to usea type of loom in its weaving department, the operation of which doesnot provide a basis for piece-rate pay.Largely as a result of this,the majority of the employees in the cotton-duck mill are hourly paid-,whereas the majority of those in the cotton-print mill are paid upona piece-rate basis.This difference in the material produced appearsalso-to account for the fact that the cotton-duck mill is engaged almost10 to 20 percent in such work.Each mill completely manufacturesits own products without any aid from the other mill.Witnessesfor the Company could recall only six to eight interchanges of em-ployees and admitted that, in proportion to the total number -of em- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company has had no collective bargaining relations with anylabor organizations.IIn view of the extent of employee organization and in the absenceof any great degree of interrelation and interdependence of the manu-facturing operations of the two mills, we are of the opinion that theemployees of the cotton-print mill alone, at the present time, consti-tute an appropriate unit.We find that all production and main-tenance employees at the Company's Brandon plant, excluding super-visory, clerical, store, and cotton-duck mill employees, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the liniitationscand additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brandon Cor-poration, Greenville, South Carolina, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III,'Section 9, of said Rules and Regulations, amongallemployees of the Company in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction; including employeeswho did not work during such pay-roll period because they were illor on vacation or- in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Textile Workers Union of America,for the purposes of collective bargaining.MR.WM. M. LEISERSON took no part in the consideration of theabove Decision and Direction of',Election.-